DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This response to Amendments/REMARKS filed on 02/09/2021.
Claims 1—20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4—9, 11—16 and 18—20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Wei” et al. [US 10,839,070 B1] in view of “Wei-3” et al. [US 2020/0169407 A1], and further in view ““Wei-2”” et al. [US 2020/00169388 A1].

REGARDING CLAIM 1. Wei disclose A computer-implemented method comprising: 
Wei disclose: encrypting software instructions in TEE (Abstract), and encrypting module 610 (include in apparatus 600 of FIG.6) that “receive a request to execute … software instructions in a service TEEE hosted by blockchain node, wherein the request is encrypted by a public key associated with the service TEE” (@502, FIG.5)];

Wei may not expressly disclose; but, Wei-3, analogues arts a client program in a blockchain node of a blockchain network [see Blockchain visual user interface 116, which can be installed/displayed in client device 110 (see FIG.1, par.0035 of Wei-3)]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Wei by incorporating 

Wei further disclose executing smart contact operations in TEE and blockchain nodes [see Smart Contract Service Logic 330, and Nodes 1 (304a) … Node N (304d) of FIG.3 of Wei]. Wei does not; but, Wei-2, analogues art, disclose invoking, by a client program in a blockchain node of a blockchain network, [[using a TEE of a blockchain node of a blockchain network]], a first smart contract deployed in a blockchain of the blockchain network [Wei-2 disclose “… determining, by the blockchain node, that the data user has obtained authorization of the target data, and executing, by the blockchain node, a smart contract invoked by the data acquisition transaction… (Abstract), with step 304 of FIG.3, and Invoke a request & an authorization interface of smart contract T1 (@502 & 505, FIG.5): par.0039—0042, 0066—0068, 0073]; 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Wei by incorporating the invoked smart contract of Wei-2 for the benefit of 

Wei in view of Wei-3, and further in view of Wei-2 further disclose,
wherein the client program installed outside the TEE of the blockchain node, transmitting, by the client program, the ciphertext message to the trusted side program installed in the TEEE of the blockchain node [Wei-2 disclose “… a smart contract invoked by the data acquisition transaction… (Abstract), with step 304 of FIG.3, and Invoke a request & an authorization interface of smart contract T1 (@502 & 505, FIG.5): par.0039—0042, 0066—0068, 0073],
obtaining, by a client program in a blockchain node of a blockchain network [see Blockchain visual user interface 116, which can be installed/displayed in client device 110 (see FIG.1, par.0035 of Wei-3)], the plaintext message from the trusted side program [Wei disclose Executing mode 608 (FIG.6) that “Execute, in response to decrypting the request, the one or more software instruction to produce an execution result” (@506, FIG.5) (Wei-2 disclose generate & submitting the data acquisition transaction 507 (FIG.5)]; and 
Wei disclose executing smart contract operating in TEE that includes … decrypting request with a first private key associated with the service TEE (Abstract), and decrypting module 604 (include in apparatus 600 of FIG.6) that “Decrypt the request with first private key … TEE” (@504, FIG.5)]; and sending the plaintext message to an operator device to forward the at least a portion of the plaintext message to the target user [Wei disclose Executing mode 608 (FIG.6) that “Execute, in response to decrypting the request, the one or more software instruction to produce an execution result” (@506, FIG.5) (Wei-2 disclose generate & submitting the data acquisition transaction 507 (FIG.5)].

REGARDING CLAIMS 8 & 15. They are A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations, and A computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that perform similar steps as that of the method claim. And, 

Wei in view of Wei-3, and further in view of Wei-2 further disclose claims 4, 11 & 18. The computer-implemented method, medium and system, wherein the first trusted application is installed in the TEE of the blockchain node and wherein invoking the first smart contract comprises invoking the first smart contract using the first trusted application [Wei-2 disclose “… a smart contract invoked by the data acquisition transaction… (Abstract), with step 304 of FIG.3, and Invoke a request & an authorization interface of smart contract T1 (@502 & 505, FIG.5): par.0039—0042, 0066—0068, 0073]. 
The motivation to combine is the same as that of claim 1 above.

Wei/Wei-2 fail; but Wei-3 disclose claims 2, 9 & 16. The computer-implemented method, medium and system, wherein the message processing request further comprises an identifier of a service provider corresponding to the service provider device [Wei-3 disclose authorization token comprising an identifier (see Abstract, and FIGS.3, 4, 6 & 7 with par.0049, 0055, 0057, 0103, 0107, …].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Wei and Wei-2 by incorporating the identifier of Wei-3 for the benefit of implementing blockchain technologies, and in particular, blockchain-based data authorization method and apparatus.

Wei and Wei-3 in view of Wei-2 further disclose,
and wherein decrypting the ciphertext message comprises: obtaining, based on the first smart contract and the identifier, decryption information from a predetermined relationship between the identifier and the decryption information [Wei disclose executing smart contract operating in TEE that includes … decrypting request with a first private key associated with the service TEE (Abstract), and decrypting module 604 (include in apparatus 600 of FIG.6) that “Decrypt the request with first private key … TEE” (@504, FIG.5)]; and decrypting the ciphertext message based on the decryption information to obtain the plaintext message [Wei disclose Executing mode 608 (FIG.6) that “Execute, in response to decrypting the request, the one or more software instruction to produce an execution result” (@506, FIG.5) (Wei-2 disclose generate & submitting the data acquisition transaction 507 (FIG.5)]. 

Wei in view Wei-3, and further in view of Wei-2 further disclose claims 5 & 12. The computer-implemented method and system, wherein the first trusted application is installed outside the TEE of the blockchain node, wherein invoking the first smart contract comprises transmitting the ciphertext message to the TEE of the blockchain node using the first trusted application [Wei-2 disclose “… a smart contract invoked by the data acquisition transaction… (Abstract), with step 304 of FIG.3, and Invoke a request & an authorization interface of smart contract T1 (@502 & 505, FIG.5): par.0039—0042, 0066—0068, 0073], and wherein sending the plaintext message to the operator device comprises: obtaining the plaintext message from the TEE of the blockchain node using the first trusted application; and sending the plaintext message to the operator device [Wei disclose Executing mode 608 (FIG.6) that “Execute, in response to decrypting the request, the one or more software instruction to produce an execution result” (@506, FIG.5) (Wei-2 disclose generate & submitting the data acquisition transaction 507 (FIG.5)]. 


Wei in view Wei-3, and further in view of Wei-2 further disclose claims 6, 13 & 19. The computer-implemented method, medium and system, wherein the first trusted application comprises [[a]] the trusted side program the client program [see Blockchain visual user interface 116, which can be installed/displayed in client device 110 (see FIG.1, par.0035 of Wei-3)]. 
The motivation to combine is the same as that of claims 1 & 2 above.

Wei in view Wei-3, and further in view of Wei-2 disclose claims 7, 14 & 20. The computer-implemented method, medium and system, further comprising: receiving service processing record information from the service provider device; storing the service processing record information on the blockchain, wherein the service processing record information is generated by the service provider device based on the ciphertext message and service identifier information comprised in the service Wei-3 disclose authorization token comprising an identifier (see Abstract, and FIGS.3, 4, 6 & 7 with par.0049, 0055, 0057, 0103, 0107, …]; 
The motivation to combine is the same as that of claims 1 & 2.

Wei and Wei-3 in view of Wei-2 further disclose receiving a service query request from a querier device, wherein the service query request comprises service identifier information of a service to be queried; querying service processing record information on the blockchain associated with the service identifier information to obtain query result; and sending the query result to the querier device [see FIG.3, where Wei-3 disclose Query Service 319].

Allowable Subject Matter
Claim 3, 10 & 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Examiner’s Note: An interview was conducted and examiner suggested to incorporate the features of dependent claims 3 & 6 to independent claim 1. In the Amendment filed only part of claim 6 was incorporated; and, this action (with claim 3, 10 & 17 as allowable subject matter) issued for applicant’s reconsideration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Mon.—Fri.: 8:00AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434